Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 8/5/2021 has been entered.  All previous 112 rejections have been withdrawn.

Claim Objections
Claims 1, 3, 5-13 and 16-21 are objected to because of the following informalities: in claim 1, lines 10-11, the phrase “of the damping” should be changed to “of the at least one damping”; in claim 11, line 4, the phrase “at least one” should be changed to “the at least one”; in claim 16, line 2, the phrase “the damping element” should be changed to “the at least one damping element”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3, 5-13 and 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Also, claim 7, lines 2 and 4 recite “the connecting element”.  However, no mention of “connecting element is mentioned in the parent claims to claim 7.  Examiner requests clarification.
Also, claim , line 2 recites “the connecting element”.  However, no mention of “connecting element is mentioned in the parent claims to claim 9.  Examiner requests clarification.
Additionally, claim 11, line 2, recites “four spring elements” in addition to the “at least one spring element” mentioned in claim 1.  Are the four spring elements in claim 11 in addition to the spring mentioned in claim 1?   Is there overlap.  Examiner will assume the latter but requests clarification from Applicant.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 5-12 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miguel (US 9,845,798) in view of Fischer (US 4,243,576).
Claim 1:  Miguel discloses a compressor (Fig. 1) that could be used with refrigerant comprising a hermetically sealable compressor housing (12) and a compressor-motor unit (11) disposed in a housing interior of the compressor housing, which is elastically mounted on an inner side of the compressor housing via at least one spring element (Fig. 2, note 3), wherein at least one damping element (2, 42, 43) made of an elastomer (see col. 5, lines 12-17 and col. 7, lines 64-67) is provided in order to dampen the transmission of vibrations caused by the compressor-motor unit to the compressor housing wherein the at least one damping element (e.g., 42/43, see Figs. 1-3) is disposed between the at least one spring element and the inner side of the compressor housing or between the at least one spring element and the compressor-motor unit (e.g., 2, see Fig. 3), but is not specific about the damping element being softer than polyamide (PA), polybutylene terephthalate (PBT), and ethylene chlorotrifluoroethylene (ECTFE), wherein the Shore A hardness of the damping element has a value between 40 and 80, and wherein the at least one damping element is made of a composite material comprising a fluoroelastomer, hydrogenated acrylonitrile butadiene rubber and/or ethylene acrylate rubber.
However, Fisher teaches using a composite elastic material for improved vibration/dampening reduction in machinery mounts (see col. 1, lines 25-40) that 
Claim 5:  Miguel and Fischer teach the previous limitations.  Miguel further discloses that the at least one damping element is in the form of a mounting element or as a part of a mounting element (42/43), via which mounting element the at least 4one spring element (3) is attached to the inner side of the compressor housing (see Figs. 1-3).  
Claim 6:  Miguel and Fischer teach the previous limitations.  Miguel further discloses that the damping element is in the form of a connecting element (2) or as a part of a connecting element (2), via which connecting element the at least one spring element is attached to the compressor-motor unit (Figs. 1-2).
Claim 7:  Miguel and Fischer teach the previous limitations.  Miguel further discloses that the mounting element and/or the connecting element each comprises a shape-giving inner element (note 41 and the inner element to element 2 in Fig. 2) and a damping element (2/42/43) forming a contact segment of the mounting element or the connecting element.
Claim 8:  Miguel and Fischer teach the previous limitations.  Miguel further discloses that the damping element surrounds the inner element on its outer side that is turned toward the spring element (Figs. 1-3).
Claim 9:  Miguel and Fischer teach the previous limitations.  Fischer further teaches that the mounting element material and/or the connecting element material is in the form of a multicomponent injection molded part (see col. 2, lines 16-17).
Claim 10:  Miguel and Fischer teach the previous limitations.  Miguel further discloses that the at least one spring element (3) is in the form of a helical spring and the at least one damping element projects, at least in a segment, into the helical spring (Figs. 1-2).
Claim 11:  Miguel and Fischer teach the previous limitations.  Miguel further discloses that the compressor-motor unit is mounted on the inner side of 5the compressor housing via four spring elements in the form of helical springs (see col. 6, lines 23-27), wherein each helical spring is connected to the compressor-motor unit  and/or the inner side of the compressor housing via at least one damping element (Figs. 1-2).
Claim 12:  Miguel and Fischer teach the previous limitations.  Miguel further discloses that the at least one damping element is made in the shape of a cap (Figs. 1-2).
Claim 17:  Miguel and Fischer teach the previous limitations.  Miguel further discloses that the at least one spring element is attached to the inner side of the compressor housing via a force fit (Fig. 2, Examiner noting the force of the spring pushing above/below the spring to keep the spring fitted in place).
Claim 18:  Miguel and Fischer teach the previous limitations.  Miguel further discloses that the at least one spring element is attached to the compressor-motor unit by a force fit (Fig. 2, Examiner noting the force of the spring pushing above/below the spring to keep the spring fitted in place).
Claims 13 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miguel (US 9,845,798) in view of Fischer (US 4,243,576) and in further view of Maganhoto (US20120269661).
Claims 13 and 19-21:  Miguel and Fischer teach the previous limitations. Miguel appears to disclose a wall thickness of the damping element between 25% and 35% of an inside diameter of the at least one spring element in the form of a helical spring but does not give specifics.  However, Maganhoto teaches using a damping element with a thicker, rounded profile (see Fig. 7, note 50-51) within a helical spring (10), which rounded shape could absorb more energy and resist failure as well as allow the spring to be fit upon the rounded surface more easily.  Such a shape would also provide a wall thickness of between 25% and 35% of an inside diameter of the at least one spring element because the wall thickness of the rounded shape varies from the spring diameter 100% to 0%.  It would have been obvious before the effective filing date of the invention to a skilled artisan to form the damping elements of Miguel to have a rounded profile as taught by Maganhoto in order for the thicker shape absorb more vibration energy without tearing and to more easily connect/slide the spring over the curved surface during assembly.
Claims 1, 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miguel (US 9,845,798) in view of Hipsher (US 3,642,268).
Claim 1:  Miguel discloses a compressor (Fig. 1) that could be used with refrigerant comprising a hermetically sealable compressor housing (12) and a compressor-motor unit (11) disposed in a housing interior of the compressor housing, which is elastically mounted on an inner side of the compressor housing via at least one spring element (Fig. 2, note 3), wherein at least one damping element (2, 42, 43) made of an elastomer (see col. 5, lines 12-17 and col. 7, lines 64-67) is provided in order to dampen the transmission of vibrations caused by the compressor-motor unit to the compressor housing wherein the at least one damping element (e.g., 42/43, see Figs. 1-3) is disposed between the at least one spring element and the inner side of the compressor housing or between the at least one spring element and the compressor-motor unit (e.g., 2, see Fig. 3), but is not specific about the damping element being softer than polyamide (PA), polybutylene terephthalate (PBT), and ethylene chlorotrifluoroethylene (ECTFE), wherein the Shore A hardness of the damping element has a value between 40 and 80, and wherein the at least one damping element is made of a composite material comprising a fluoroelastomer, hydrogenated acrylonitrile butadiene rubber and/or ethylene acrylate rubber.
However, Hipsher teaches using a composite elastic material for improved dampening properties and noise reduction (see col. 1, lines 52-53 and col. 5, lines 18-21) that comprises butadiene acrylonitrile rubber (see col. 5, lines 26-27) with Shore A hardness values between 40 and 80 (see col. 5, lines 18-19).  Examiner understands that fulfillment of the Shore A hardness requirement of claim 1 would necessarily also fulfill the material being softer than polyamide (PA), polybutylene terephthalate (PBT), and ethylene chlorotrifluoroethylene (ECTFE).  It would have been obvious before the 
Claims 3 and 16:  Miguel and Hipsher teach the previous limitations.  Hipsher further teaches that the Shore A hardness of the damping element has a value between 50/55 and 65 (see col. 5, lines 18-19).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  Examiner has reviewed and expanded his use of the Fischer reference as well as included the Hipsher reference to read upon Applicant’s new claim limitations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.